DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 04/26/2022.  In virtue of the communication:
Claims 16-20 are pending in the instant application.
Claims 1-15 are canceled.
Claims 16-20 are newly added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 are objected to because of the following informalities:
In claim 17, line 1, “claim 1” should be changed to --claim 16-- after “The security system of”.
In claim 18, line 1, “claim 1” should be changed to --claim 16-- after “The security system of”.
In claim 19, line 1, “claim 1” should be changed to --claim 16-- after “The security system of”.
In claim 20, line 1, “claim 1” should be changed to --claim 16-- after “The security system of”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,986,719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent ‘719 include the limitations that recited in claims 16-20 of the instant application, which are indicated as below:

Patent 10,986,719 B2
Instant Application
1. A security system for use with a wireless access point that is configured to transmit a first wireless signal within a predetermined transmission range, the security system comprising: a first outdoor lighting fixture including a master wireless transceiver configured and located to receive the first wireless signal from the wireless access point and to re-transmit the first wireless signal beyond the predetermined transmission range; and a second outdoor lighting fixture including a peripheral wireless transceiver located and configured to receive the first wireless signal re-transmitted from the master wireless transceiver, and to transmit, in response to the re-transmitted first signal, a second wireless signal to at least one of (a) the wireless access point via the master wireless transceiver, and (b) a peripheral device.
16. A security system for use with a wireless access point that is configured to transmit a first wireless signal within a predetermined transmission range, the security system comprising: a first outdoor security device including a master wireless transceiver configured and located to receive the first wireless signal from the wireless access point and to re-transmit the first wireless signal beyond the predetermined transmission range; and a second outdoor security device including a peripheral wireless transceiver located and configured to receive the first wireless signal re-transmitted from the master wireless transceiver, and to transmit, in response to the re-transmitted first signal, a second wireless signal to at least one of (a) the wireless access point via the master wireless transceiver, and (b) a peripheral device.
2. The security system of claim 1, wherein the first outdoor lighting fixture includes a camera that is controllable in response to the first wireless signal transmitted by the wireless access point.
17.  The security system of claim 1, wherein the first outdoor security device includes a camera that is controllable in response to the first wireless signal transmitted by the wireless access point.
3. The security system of claim 1, wherein the first outdoor lighting fixture includes audio components that are controllable in response to the first wireless signal transmitted by the wireless access point.
18. The security system of claim 1, wherein the first outdoor security device includes audio components that are controllable in response to the first wireless signal transmitted by the wireless access point.
4. The security system of claim 1, wherein the peripheral device is selected from the group consisting of one or more of a mobile phone, a tablet device, a laptop computer, a camera, a lighting fixture, an electronic deadbolt, an electronic personal assistant device, and a peripheral wireless transceiver.
19. The security system of claim 1, wherein the peripheral device is selected from the group consisting of one or more of a mobile phone, a tablet device, a laptop computer, a camera, a lighting fixture, an electronic deadbolt, an electronic personal assistant device, and a peripheral wireless transceiver.
5. The security system of claim 1, wherein the peripheral device is one of a plurality of peripheral devices, each of which is configured to receive the second wireless signal.
20. The security system of claim 1, wherein the peripheral device is one of a plurality of peripheral devices, each of which is configured to receive the second wireless signal.



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844